DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the election/restriction in the reply filed on October 26, 2020 is acknowledged.
Applicant has elected Group I: Claims 1-11, drawn to a joint reaming tool.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2020.
Claims 1-17 are presently pending in this application.

Specification Objections
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegal et al. (US 8,845,638), herein referred to as Siegal, and in view of Koogle, JR. et al. (US 2014/0257297), herein referred to as Koogle, JR.
Regarding claims 1, 2, 4, Siegal discloses a reaming tool (figures 17A, 17B) capable of being used in the a joint as this is considered functional, comprising a distal end portion (12) (see figures 17A and 17B below), wherein the tool is configured to (i.e. capable of) be inserted into a joint (considered functional) leading with the distal end portion of the tool (figures 17A, 17B), a proximal end portion (col. 9, ll. 59-62), a cutter (see figures 17A and 17B below) on the distal end portion (12) (see figures 17A and 17B below), the cutter (see figures 17A and 17B below) movable between a reduced diameter delivery state (figure 17A) and an enlarged diameter operational state (figure 17B), wherein the cutter (see figures 17A and 17B below) is configured to (i.e. capable) create voids in a joint when in the operational state, and including: a plurality of cutting blades (see figures 17A and 17B below) including proximal and distal end portions (see 

    PNG
    media_image1.png
    463
    776
    media_image1.png
    Greyscale

Yet, Siegal lacks wherein the cutting blades are generally linear and parallel to one another when the cutter is in the delivery state and wherein the cutting blades have a generally triangular profile when the cutter is in the operational state.
However, Koogle, JR. teaches cutting blades (elements 278) are generally linear (figure 11A) and parallel to one another (figure 11A) when the cutter is in the delivery state (figure 11A) and wherein the cutting blades (elements 278) have a generally triangular profile (figure 11B) when the cutter is in the operational state (figure 11B).

Next, the Examiner notes that the mechanism of the cutting blades expand outwardly to a non-linear configuration by the distal end portions of the cutting blades moving away from the distal end portion of the tool and toward the proximal end portions of the blades when the cutter is in the operational state and the first mount moves toward the proximal end portion of the tool when the cutter is moved from the delivery state to the operational state or vice a versa (e.g. reversal of the mechanism) would be obvious to try by one of ordinary skill in the art as there are finite number of identified, predictable solutions with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Siegal’s expansion/operational mechanism with the cutting blades expand outwardly to a non-linear configuration by the distal end portions of the cutting blades moving away from the distal end portion of the tool and toward the proximal end portions of the blades when the cutter is in the operational state and the first mount moves toward the proximal end portion of the tool when the cutter is moved from the delivery state to the operational state, since such a appears the tool would perform equally well in cutting bone/tissue.
Regarding claim 3, the modified Siegal’s reaming tool further comprising an actuator (col. 9, ll. 59-62 of Siegal) for moving the cutter (the modified Siegal’s cutter) between the delivery state (figure 17A of Siegal) and the operational state (figure 17B of Siegal).
Regarding claim 5, the modified Siegal’s reaming tool has wherein the cutting blades (elements 278 of Koogle, JR.) have a generally triangular profile (figure 11B of Koogle, JR.) when the cutter is in the operational state (considered when the blades are expanded).
Regarding claim 6, the modified Siegal’s reaming tool further comprising a shoulder on the shaft (see figure 17B of Siegal above), the shoulder (see figure 17B of Siegal above) configured to (i.e. capable of) position the cutter.
Regarding claim 7, the modified Siegal’s reaming tool further comprising a second mount (see figures 17A and 17B of Siegal above), and wherein the proximal end portions of the cutting blades (elements 278 of Koogle, JR.) are mounted to the second mount (see figures 17A and 17B of Siegal above).
Regarding claim 8, the modified Siegal’s reaming tool has wherein the second mount (see figures 17A and 17B of Siegal above) is fixedly positioned with respect to the shaft (see figures 17A and 17B of Siegal above). 
Regarding claim 9, the modified Siegal’s reaming tool further comprising a shoulder on the shaft (see figure 17B of Siegal above), the shoulder (see figure 17B of Siegal above) configured to (i.e. capable of) position the cutter.

Regarding claim 11, the modified Siegal’s reaming tool has further comprising locating structure (considered as a mount of Siegal) to locate the position the cutter with respect to the distal end portion of the reaming tool when the cutter is in the operational state (figure 17B of Siegal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SI MING KU/Primary Examiner, Art Unit 3775